Order entered January 17, 2013




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00375-CR

                               RIGOBERTO BENITO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-81659-09

                                             ORDER
       On November 14, 2012, the Court adopted the trial court’s findings that appellant desires

to pursue the appeal and that counsel would file appellant’s brief by November 19, 2012. To

date, we have not received appellant’s brief.

       Accordingly, the Court ORDERS appellant to file his brief within FIFTEEN DAYS of

the date of this order. No further extensions will be granted. If appellant’s brief is not filed

within the time specified, the Court will order Mary Scanlon removed as appellant’s attorney and

order the trial court to appoint new counsel to represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Rusch, Presiding Judge, 401st Judicial District Court; Mary Scanlon; and to the
Collin County District Attorney’s Office.

                                            /s/   CAROLYN WRIGHT
                                                  CHIEF JUSTICE